DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 21, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kyeon (US 9,525,065). 
[claim 1] A three-dimensional (3D) memory device (fig. 7J, 8), comprising: a substrate (101, fig. 7J, 8); a memory deck (123-128, 132-138, optionally 150, fig. 7J, 8) comprising a plurality of interleaved conductor layers (132-138, fig. 7J, 8) and dielectric layers (123-128, fig. 7J, 8) on the substrate; and a memory string (160, 107, fig. 7J, 8) extending vertically through the memory deck and comprising a semiconductor plug (107, fig. 7J, 8, lines 30-36, col. 11) at a lower portion of the memory string; and a bottom dielectric layer (121, fig. 7J, 8, lines 7-13, col. 10) arranged between the memory deck and the substrate, a bottom surface of the memory deck being fully covered by the bottom dielectric layer in a cross-section (fig. 7J, 8), the semiconductor plug is surrounded by the bottom dielectric layer (fig. 7J, 8); a top surface of the semiconductor plug is higher than a top surface of the bottom dielectric layer (fig. 7J, 8); and a bottom conductor layer (132, fig. 7J, 8)  of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 7J, 8).   
[claim 2] The 3D memory device of claim 1, wherein the semiconductor plug (107, fig. 7J, 8) connected to the substrate at a lower portion of the memory string.
[claim 3] The 3D memory device of claim 2, wherein the top surface of the semiconductor plug is lower than a top surface of the bottom conductor layer (fig. 7J, 8).
[claim 4] The 3D memory device of claim 3, wherein the semiconductor plug is a deposited polysilicon plug (lines 30-36, col. 11).
[claim 5] The 3D memory device of claim 4, wherein the memory string comprises a semiconductor channel (160, fig. 7J, 8) along a sidewall of the memory string and extending along the memory string to contact the semiconductor plug (fig. 7J, 8).
 [claim 21] The 3D memory device of claim 1, wherein a top portion of sidewalls of the semiconductor plug is surrounded by and in contact with a blocking layer (122, fig. 7J, 8) of the memory string, the blocking layer extending vertically through the memory deck (if the memory deck also includes gate dielectric 150, fig. 7J, 8); and a bottom portion of the sidewalls of the semiconductor plug is surrounded by the bottom dielectric layer (fig. 7J, 8).
[claim 27] The 3D memory device of claim 1, wherein: a lateral dimension of the bottom dielectric layer corresponds to a lateral dimension of a bottommost pair of the interleaved conductor layers and dielectric layers (fig. 7J, 8).

Claim(s) 9-13 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kyeon (US 9,525,065).
[claim 9] A three-dimensional (3D) memory device (fig. 7J, 8), comprising: a substrate (101, fig. 7J, 8); a memory stack comprising a plurality of memory decks (123-128, 132-138, optionally 150, fig. 7J, 8)  each having a plurality of interleaved conductor layers (132-138, fig. 7J, 8) and dielectric layers (123-128, fig. 7J, 8) over the substrate; and a memory string (160, 107, fig. 7J, 8) corresponding to a plurality of memory sub-strings (top half and bottom half of memory string make up the sub-strings) extending vertically through the memory stack and comprising a semiconductor plug (107, fig. 7J, 8, lines 30-36, col. 11) at a lower portion of the memory string, each memory deck having a respective memory sub-string (fig. 7J, 8); and a bottom dielectric layer (121, fig. 7J, 8, lines 7-13, col. 10) arranged between the memory stack and the substrate, a bottom surface of the memory stack being fully covered by the bottom dielectric layer in a cross-section (fig. 7J, 8), and a portion of the semiconductor plug being arranged within the bottom dielectric layer (fig. 7J, 8), wherein: the semiconductor plug comprises polysilicon (lines 30-36, col. 11); a top surface of the semiconductor plug is higher than a top surface of the bottom dielectric layer (fig. 7J, 8), a bottom conductor layer of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 7J, 8).  
[claim 10] The 3D memory device of claim 9, wherein the semiconductor plug is connected to the substrate at a lower portion of the memory string (fig. 7J, 8).
[claim 11] The 3D memory device of claim 10, wherein the top surface of the semiconductor plug is lower than a top surface of the bottom conductor layer (fig. 7J, 8).
[claim 12] The 3D memory device of claim 11, wherein the semiconductor plug comprises a deposited poly-silicon plug (lines 30-36, col. 11).
[claim 13] The 3D memory device of claim 12, wherein the memory string comprises a semiconductor channel (160, fig. 7J, 8) along a sidewall of the memory string and extending along the memory string to contact the semiconductor plug (fig. 7J, 8). 
[claim 22] The 3D memory device of claim 9, wherein a top portion of sidewalls of the semiconductor plug is surrounded by and in contact with a blocking layer (122, fig. 7J, 8) of the memory string, the blocking layer extending vertically through the memory deck (if the memory deck also includes gate dielectric 150, fig. 7J, 8); and a bottom portion of the sidewalls of the semiconductor plug is surrounded by the bottom dielectric layer (fig. 7J, 8).

Claims 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kyeon (US 9,525,065).
[claim 23]  A three-dimensional (3D) memory device (fig. 7J, 8), comprising: a substrate (101, fig. 7J, 8); a memory deck (123-128, 132-138, optionally 150, fig. 7J, 8)  comprising a plurality of interleaved conductor layers (132-138, fig. 7J, 8) and dielectric layers (122-128, fig. 7J, 8) on the substrate; and a memory string (160, 107, fig. 7J, 8) extending vertically through the memory deck and comprising a semiconductor plug (107, fig. 7J, 8, lines 30-36, col. 11) at a lower portion of the memory string, a top portion of the semiconductor plug is surrounded by the memory deck (fig. 7J, 8), and a bottom portion of the semiconductor plug is surrounded by a bottom dielectric layer (fig. 7J), the bottom dielectric layer being arranged between the memory deck and the substrate (fig. 7J, 8), and a bottom surface of the memory deck being fully covered by the bottom dielectric layer in a cross-section (fig. 7J, 8); and a bottom conductor layer of the plurality of interleaved conductor layers and dielectric layers intersect with and contact the memory string (fig. 7J, 8).  
 [claim 24] The 3D memory device of claim 23, further comprising: a top surface of the semiconductor plug is higher than a top surface of the bottom dielectric layer (fig. 7J, 8).
[claim 25] The 3D memory device of claim 23, wherein a top portion of sidewalls of the semiconductor plug is surrounded by and in contact with a blocking layer (132, fig. 7J, 8) of the memory string, the blocking layer extending vertically through the memory deck (fig. 7J, 8); and a bottom portion of the sidewalls of the semiconductor plug is surrounded by the bottom dielectric layer (fig. 7J, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyeon (US 9,525,065). 
Kyeon disclose the memory device of claims 5 and 13 and that the semiconductor plug is in the bottom dielectric layer (fig. 7J, 8) but does not expressly disclose that the bottom dielectric layer has a thickness in a range of about 10 nm to about 50 nm.
Nevertheless it would have been obvious to one of ordinary skill before the time of filing to have made the thickness of the of the bottom dielectric layer 10 nm to 50 nm in order to produce a workable bottom dielectric layer and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the thickness of the layer affects the amount of space the device takes up in a 3D orientation thereby affecting the ability to miniaturize the device.

With this modification Kyeon discloses:
[claim 7] The 3D memory device of claim 6, further comprising a support pillar (164, 180,  fig. 7J, 8) extending through the memory deck and the bottom dielectric layer to contact the substrate.
[claim 8] The 3D memory device of claim 7, wherein a lateral diameter of the support pillar is less than a lateral diameter of the memory string (fig. 7J, 8), and the support pillar is filled with silicon oxide (lines 14-18, col. 10).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898